DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 2-10, 12, 15-18, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson et al. (US 2012/0100356) in view of Bevilacqua et al (US 2011/0091695).
Regarding claims 2 and 12:
Ohlsson discloses multilayer blown films made from polyolefins that are useful for packaging, including bags (pouches) [0002; 0072-0073]. The bags are formed by sealing the skin layer of the film to itself [0025; 0071-0072].
The film comprises two skin layers on a pair of intermediate sublayers on either side of a core sublayer [0013; 0016]. One or more of the intermediate sublayers and core sublayer can comprise polypropylene to improve toughness [0021; 0045; 0124]. The examiner considers such layers that contain polypropylene to be broadly “puncture-resistant” as claimed because the layer contains the same material as presently claimed and the claim sets forth no particular metric and so the films are considered to have at least some puncture resistance, which is encompassed by the claim.
Ohlsson teaches the multilayer film can comprise a further layer, including one nylon [0062]. The reference is silent with regard to selecting nylon for any particular purpose.
Bevilacqua discloses a multilayer film for flexible packaging, including pouches [0001-0002; 0022-0024; 0031]. The film comprises an outer layer, middle layer(s), and an inner layer [0025]. The reference teaches polyamide provides improved tear and puncture resistance [0058].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a layer nylon (polyamide) as taught by Ohlsson for the purpose of improved tear and puncture resistance as known in the art. Such layer corresponds to the presently claimed first puncture-resistant sub-layer.
Ohlsson teaches the intermediate sublayers are about 1 to about 2 times as thick as one of the skin layers and the core sublayer(s) is from about 1 to about 6 times as thick as one of the intermediate sublayers [0017]. These ratios result in relative thicknesses that overlap with the presently claimed ranges under various interpretations of the prior art disclosure. For example, a skin layer and an intermediate sublayer can be considered to be a first skin sublayer and a second skin sublayer, or an intermediate sublayer and a core sublayer can be considered to be a first puncture resistant sublayer and a second puncture resistant sublayer. Furthermore, the examiner notes the present claim uses inclusive language (“comprising”) and does not require the claimed relative thicknesses to sum to 100%. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative thicknesses of the layers, including over values within the presently claimed ranges, to provide the desired properties (e.g., sealing properties, heat resistance, toughness, etc.) as desired for a given end use.
Regarding claim 3:
Ohlsson teaches the skin layers themselves can comprise HDPE [0019]. Additionally, or alternatively, one or more of the intermediate sublayers can comprise HDPE, in which case they are considered to be skin/seal sublayers [0015]. Additionally, one or more of the intermediate sublayers can comprise LLDPE, which is considered to be a third puncture-resistant sublayer [0047; 0059].
Ohlsson is silent with regard to an explicit ordering of layers such that the order is: the first puncture-resistant sublayer, the third puncture-resistant sublayer, and the second puncture-resistant sublayer as claimed.
In view of the teachings regarding the layers above, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the noted properties, such as toughness, tear resistance, and/or puncture resistance, at a desired location (e.g., outer to the product or inner to the product) for a given end use (e.g., protecting the contents of the pouch from the external environment or protecting the pouch from the contents).
Regarding claims 4-6:
As discussed in the rejection of claim 2, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative thicknesses of the layers, including over values within the presently claimed ranges, to provide the desired properties (e.g., sealing properties, heat resistance, toughness, etc.) as desired for a given end use.
Regarding claim 7:
One or more of the intermediate sublayers can comprise mLLDPE, in which case they are considered to be skin sublayers [0015].
Regarding claims 8-9:
Ohlsson teaches the intermediate sublayers can comprise 0.1-99.9% of HDPE and 0.1-99.9% of mLLDPE, by weight [0047]. HDPE provides improved toughness properties [0122]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amounts of HDPE and mLLDPE, including amounts within the presently claimed ranges, to provide the toughness and other properties desired for a given end use.
Regarding claim 10:
One or more of the intermediate sublayers can comprise HDPE, in which case they are considered to be seal sublayers [0015]. Ohlsson teaches the intermediate sublayers can comprise 0.1-99.9% of HDPE [0047]. HDPE provides improved toughness properties [0122]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amounts of HDPE, including amounts within the presently claimed range, to provide the toughness and other properties desired for a given end use.
Regarding claims 15-16:
The examiner submits the film has a seal strength within the claimed range because Ohlsson teaches the use of seal layers as presently claimed (see rejections of claims 17-18 below).
Regarding claim 17:
Ohlsson discloses multilayer blown films as previously explained. One or more of the intermediate sublayers can comprise HDPE, in which case they are considered to be seal sublayers [0015]. The skin (seal) layer can comprise “differentiated polyethylene (DPE)” including zinc or sodium neutralized ethylene acrylic acid copolymers (i.e., ionomers) [0044].
Regarding claim 18:
Ohlsson discloses the use of up to 95% by weight of the DPE, i.e., the zinc neutralized ionomer [0018; 0044]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of ionomer, including over values presently claimed, to provide a skin layer within the scope of Ohlsson’s teaching and thereby arrive at the claimed invention.
Regarding claims 22-23:
Ohlsson discloses the skin layers can each have a thickness of about 0.08-1.6 mils and the overall thickness of the film can be about 0.8-16 mils [0017]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thicknesses of a skin layer (which corresponds to the present seal layer) and any of the intermediate sublayer(s) and/or core sublayer(s) that correspond to the present puncture-resistant layer, including over values within the presently claimed ranges, to provide the properties (e.g., sealing properties, toughness, etc.) and dimensions as desired for a given end use.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson et al. (US 2012/0100356) in view of Bevilacqua et al (US 2011/0091695) as applied above and further in view of Beer (US 6,355,732).
Regarding claim 11:
Ohlsson discloses multilayer blown films and bags as previously explained. One or more of the intermediate sublayers can comprise 0.1-99.9% of HDPE and 0.1-99.9% of LLDPE, by weight [0047]. HDPE provides improved toughness properties [0122]. Ohlsson further teaches the use of graft-modified polymers as adhesion materials [0062].
Ohlsson is silent with regard to the use of anhydride-modified LLDPE.
This polymer was known as an adhesion promoter. For example, Beer discloses packages with seals (abstract; col 1 ln 5+). Anhydride-modified LLDPE is useful as a blend material for improved adhesion with an outer seal layer (col 5 ln 26+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use anhydride-modified LLDPE in the intermediate layer of Ohlsson to improve the adhesion of the layer. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amounts of HDPE and anhydride-modified LLDPE, including amounts within the presently claimed ranges, to provide the toughness, adhesion, and other properties desired for a given end use.


Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson et al. (US 2012/0100356) in view of Bevilacqua et al (US 2011/0091695) as applied above and further in view of Chambliss et al. (US 2006/0246280).
Regarding claims 19-21:
Ohlsson discloses multilayer blown films and bags as previously explained. The skin (seal) layer can comprise “differentiated polyethylene (DPE)” including zinc or sodium neutralized ethylene acrylic acid copolymers [0044].
Ohlsson is silent with regard to the use of two ionomers as claimed.
Such layers were known in the art. Chambliss discloses a multilayer film comprising a sealable outer layer, at least one heat-resistant layer, and a core layer [0003; 0011]. The sealable outer layer includes about 66% by weight of an ethylene-methacrylic acid copolymer ionomer having a partial zinc salt, about 30% by weight of an ethylene-methacrylic acid copolymer ionomer having a partial sodium salt, and about 4% by weight of an ethylene-methacrylic acid carrier resin having about 10% slip additive and 5% anti-blocking additive contained therein [0012]. Also see examples [0027; 0029].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a combination of ionomers as taught by Chambliss to provide seal properties to the film of Ohlsson.


Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.

Applicant’s amendments to independent claim 2 to require a first puncture-resistant sublayer comprising nylon overcome previous rejections of the claims under 35 USC 103 as being obvious over Chambliss (US 2006/0246280). The reference is silent with regard to such a layer. 
Although claims 19-21 remain rejected over Ohlsson in view of Bevilacqua and further in view of Chambliss, the lattermost reference is used as a teaching reference. Therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the use of two ionomers in a sealable layer, and in combination with the primary reference, discloses the presently claimed invention.

Applicant argues that although Ohlsson discloses the use nylon, this disclosure is “scant and irrelevant” and furthermore does not disclose puncture resistance properties (p8).
Without conceding Applicant’s position that Ohlsson’s teaching is irrelevant, the current rejection is based on Ohlsson in view of Bevilacqua, where the newly cited secondary reference provides motivation to select a nylon layer to provide a pouch having improved tear and puncture resistance properties. The examiner submits the claimed invention would have been obvious to one of ordinary skill in the art as explained in the current rejections.

Applicant’s arguments relating to previous rejections based on Ohlsson in view of Beer and Ohlsson in view of Chambliss reiterate that the primary reference Ohlsson has the above noted deficiency (p9-10).
The examiner addressed the alleged deficiency above. The examiner therefore maintains the current rejections based on these references.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787